   1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 1 of 22




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION


RACHEL FRANK and DANIELLE
COWETTE, on behalf of themselves and                    Case No. 1:18-cv-02452-CMC
all others similarly situated,

                            Plaintiffs,         FIRST AMENDED CLASS ACTION
v.                                                      COMPLAINT
SOUTH AIKEN FITNESS, INC., NORTH
AUGUSTA FITNESS, LLC, GGWW                         DEMAND FOR JURY TRIAL
LLC, GG EVANS LLC, MUSCLE
MEDIA GROUP, INC. and
TEXTMUNICATION, INC.

                            Defendants.


                                   INTRODUCTION

    1.        Rachel Frank and Danielle Cowette (“Plaintiffs”) bring this Class Action

Complaint for damages, injunctive relief, and any other available legal or equitable

remedies, resulting from the illegal actions of South Aiken Fitness, Inc., North Augusta

Fitness, LLC, GGWW LLC, GG Evans LLC, (the “Gold’s Gym Defendants”) Muscle

Media Group, Inc. and Textmunication, Inc. (the “Marketing Defendants”) (together

referred to as “Defendants”), in negligently, and/or willfully contacting Plaintiffs

through text message calls on Plaintiffs’ cellular telephones, in violation of the

Telephone Consumer Protection Act, 47 U.S.C. §§ 227 et seq., (“TCPA”), thereby

invading Plaintiffs privacy. Plaintiffs allege as follows upon personal knowledge as to

their own acts and experiences, and, as to all other matters, upon information and belief,


                                            1
    1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 2 of 22




including investigation conducted by their attorneys.

                             NATURE OF THE ACTION

    2.         In an attempt to solicit business, the Gold Gym Defendants through their

marketing vendors routinely contact individuals through text messages with automatic

telephone dialing equipment. These text messages are routinely sent to individuals’

cellular telephones, without consent, in violation of the TCPA. Additionally, after being

advised that the text message was not consented to, Defendants continued to send text

messages to those individuals.

    3.         The TCPA strictly forbids nuisance text messages exactly like those

alleged in this Complaint – intrusive text messages to private cellular phones, placed to

numbers obtained without the prior express consent of the call recipients.

    4.         Defendants’ violations caused Plaintiffs and members of the Class actual

harm, including aggravation, nuisance, and invasion of privacy that necessarily

accompanies the receipt of unsolicited text messages, as well as the violation of their

statutory rights.

    5.         Plaintiffs and members of the Class suffered a concrete injury in fact,

whether tangible or intangible, that is directly traceable to Defendants’ conduct, and is

likely to be redressed by a favorable decision in this action.

    6.         Plaintiffs seek an injunction stopping Defendants from sending

unsolicited text messages, as well as an award of statutory damages under the TCPA.

                           JURISDICTION AND VENUE

    7.         Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs seek

                                             2
   1:18-cv-02452-CMC        Date Filed 01/28/19     Entry Number 40      Page 3 of 22




up to $1,500 in damages for each text message in violation of the TCPA, which, when

aggregated among a proposed class number in the tens of thousands, exceeds the

$5,000,000 threshold for federal court jurisdiction. Further, Plaintiffs allege a national

class, which will result in at least one class member belonging to a different state than

that of the Defendants, providing jurisdiction under 28 U.S.C. § 1332(d)(2)(A).

Therefore, both elements of diversity jurisdiction under the Class Action Fairness Act of

2005 (“CAFA”) are present, and this Court has jurisdiction.

    8.        This Court has federal question subject matter jurisdiction under 28

U.S.C. § 1331, as the action arises under the TCPA, a federal statute.

    9.        Venue is proper in the United States District Court for the District of South

Carolina pursuant to 28 U.S.C. §§ 1391(b) because Defendants, at all times herein

mentioned, were doing business in the State of South Carolina, and a substantial part of

the events giving rise to the claim occurred in this jurisdiction. Specifically, both

Plaintiffs advised Defendants while in Aiken, South Carolina to not contact them on their

cellular phones yet, were sent text messages from Defendants while in South Carolina in

violation of the TCPA. Furthermore, the Gold’s Gym Defendants signed a contract with

the Marketing Defendants in South Carolina.

    10.       Despite a lack of consent from the Plaintiffs, South Aiken Fitness Inc.

provided the Plaintiffs’ cellular phone numbers to all the Marketing Defendants for bulk

marketing purposes. On information and belief, the Gold’s Gym Defendants contracted

with the Marketing Defendants to send text messages in bulk fashion to numerous

potential clients for gym services in South Carolina and Georgia using the short codes

                                            3
   1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 4 of 22




522-36 and 873-65. In fact the Gold’s Gym Defendants engage in aggressive marketing

strategies, which have included sending bulk mail to over 60,000 addresses in South

Carolina, as well as bulk test messages to consumers’ cellular telephones, all in an

attempt to obtain new members.           See http://johnplatero.com/pdfs/articles/voive-

functional-training.pdf (last visited on January 17, 2019).

                                       PARTIES

    11.       Plaintiff Rachel Frank is, and at all times mentioned herein was, a resident

of Saint Paul, County of Ramsey, State of Minnesota. She is, and at all times mentioned

herein was a “person” as defined by 47 U.S.C. § 153 (32).

    12.       Plaintiff Danielle Cowette is, and at all times mentioned herein was, a

resident of Minnetonka, County of Hennepin, State of Minnesota. She is, and at all times

mentioned herein was a “person” as defined by 47 U.S.C. § 153 (32).

    13.       Defendant South Aiken Fitness, Inc. d/b/a Gold’s Gym of Aiken, South

Carolina is a South Carolina corporation, maintains its corporate office at 101 Corporate

Pkwy, Aiken, SC 29803, and is a “person” as defined by 47 U.S.C. § 153 (32).

    14.       Defendant North Augusta Fitness, LLC d/b/a Gold’s Gym of North

Augusta, South Carolina is a South Carolina corporation, maintains its corporate office

at 101 Edgewood Drive, North Augusta, SC 29841, and is a “person” as defined by 47

U.S.C. § 153 (32).

    15.       Defendant GGWW, LLC d/b/a Gold’s Gym of Augusta, Georgia (Walton

Way Ext.), is a South Carolina corporation, maintains its corporate office at 3637 Walton

Way Extension, Augusta, GA 30909, and is a “person” defined by 47 U.S.C. § 153 (32).

                                            4
        1:18-cv-02452-CMC        Date Filed 01/28/19     Entry Number 40         Page 5 of 22




        16.       Defendant GG Evans, LLC d/b/a Gold’s Gym of Evans, Georgia, is a South

    Carolina corporation, maintains its corporate office at 4408 Evans to Locks Rd, Evans,

    GA 30809, and is a “person” defined by 47 U.S.C. § 153 (32).

        17.       Defendant Muscle Media Group, Inc., is a Florida corporation, maintains

    its corporate office at 1053 N.E. 17th Way, #1702, Fort Lauderdale, Florida 33304 and is

    a “person” defined by 47 U.S.C. § 153 (32).

        18.       Defendant Textmunication, Inc., is a California domestic corporation,

    maintains its corporate office at 1940 Contra Costa Blvd., Pleasant Hill, CA 94523 and

    is a “person” defined by 47 U.S.C. § 153 (32).

        19.       Shaun Smith, a South Carolina resident, is a minority member/shareholder

    in all four Gold’s Gym Defendants which acted in concert in implementing their

    marketing schemes together with the Marketing Defendants.

        20.       Plaintiffs allege that at all times relevant herein Defendants conducted

    business in the state of South Carolina and within this judicial district.

          THE TELEPHONE CONSUMER PROTECTION ACT OF 1991 (TCPA),
                           47 U.S.C. §§ 227 et seq.

        21.       In 1991, Congress enacted the Telephone Consumer Protection Act, 47

    U.S.C. § 227 (TCPA),1 in response to a growing number of consumer complaints

    regarding certain telemarketing practices.

        22.       The TCPA regulates, among other things, the use of automated telephone


1
 Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications
Act of 1934, 47 U.S.C. §§ 201 et seq
                                                 5
       1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 6 of 22




    equipment, or “autodialers.” Specifically, the plain language of section 227(b)(1)(A)(iii)

    prohibits the use of autodialers to make any call to a wireless number in the absence of

    an emergency or the prior express consent of the called party.2

        23.       According to findings by the Federal Communication Commission

    (“FCC”), the agency Congress vested with authority to issue regulations implementing

    the TCPA, such calls are prohibited because, as Congress found, automated or

    prerecorded telephone calls are a greater nuisance and invasion of privacy than live

    solicitation calls, and such calls can be costly and inconvenient. The FCC also

    recognized that wireless customers are charged for incoming calls whether they pay in

    advance or after the minutes are used.3

        24.       As of October 16, 2013, express written consent is required to make any

    such telemarketing calls or text messages to the telephones of consumers. The express

    written consent must be signed and be sufficient to show the consumer received clear

    and conspicuous disclosure of the significance of providing consent and must further

    unambiguously agree to receive future phone calls.4

        25.       On July 10, 2015, the FCC released a Declaratory Ruling which clarified

    that a consumer who had previously provided “express consent” to receive automated



2
  47 U.S.C. § 227(b)(1)(A)(iii).
3
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, 18 F.C.C. Rcd. 14014 (2003).
4
  In the matter of Rules and Regulations Implementing the Telephone Consumer Protection
Act of 1991, 27 F.C.C. Rcd. 1830, 1884 (2012).; see also Satterfield v. Simon & Schuster,
Inc., 569 F.3d 946, 955 (9th Cir. 2009); Gutierrez v. Barclays Grp., 2011 WL 579238, at
*2 (S.D. Cal. Feb. 9, 2011).
                                                6
       1:18-cv-02452-CMC         Date Filed 01/28/19     Entry Number 40       Page 7 of 22




    calls or text messages has a right to revoke such consent. Under the Declaratory Ruling,

    consumers can revoke consent using any reasonable method, including orally or in

    writing, that clearly expresses his or her desire not to receive further calls.5

        26.       Under the TCPA and pursuant to the FCC’s January 2008 Declaratory

    Ruling, the burden is on Defendant to demonstrate that Plaintiffs provided express

    consent within the meaning of the statute.

        27.       A text message is a call under the TCPA. Satterfield v. Simon & Schuster,

    Inc., 569 F.3d 946, 955 (9th Cir. 2009).

                                  FACTUAL ALLEGATIONS

        28.       Plaintiff Rachel Frank does not have a Gold’s Gym membership to any

    Gold’s Gym location.

        29.       On September 19, 2017, Ms. Frank visited South Aiken Fitness, Inc. d/b/a

    Gold’s Gym of Aiken, South Carolina. During her visit, Ms. Frank filled out information

    for a guest pass. The guest pass required Ms. Frank to insert her cellular phone number

    into a form. Although Ms. Frank provided her (612) cellular phone number as required

    on the form, she indicated on the form that she did not consent to receive any text

    messages from any Gold’s Gym location. Ms. Frank indicated her lack of consent to

    receive text communications from any Gold’s Gym by either (1) checking a box advising

    that she did not consent to text messages from any Gold’s Gyms, (2) unchecking a pre-

    populated box which provided language that the signatory consents to text messages


5
 In the Matter of Rules and Regulations Implementing the Telephone Consumer
Protection Act of 1991, 30 F.C.C. Rcd. 7961 (2015).
                                                  7
   1:18-cv-02452-CMC       Date Filed 01/28/19    Entry Number 40      Page 8 of 22




from Gold’s Gym, or (3) leaving any box consenting to receive text communications

from any Gold’s Gym blank.

    30.      However, despite a lack of consent, on September 20, 2017 at 2:59pm, Ms.

Frank received a text message to her (612) cellular phone number provided on her guest

pass from the number 803-832-4832 stating, “Hey Rachel, I wanted to follow up with

you to see how your first visit to the gym was yesterday. Did you enjoy yourself? –

Amanda GOLDs GYM”.

    31.      Again, the next day on September 21, 2017 at 12:22pm, Ms. Frank

received a second text message to her (612) cellular phone from the number 803-832-

4832 stating, “Hey Rachel, I wanted to let you know that we have just launched an

amazing program. We are giving out a 12 week fitness program to all guests upon getting

started. I’d love to give you your first month for free and introduce you to our fitness

coach.”

    32.      On September 25, 2017, Ms. Frank visited South Aiken Fitness, Inc. d/b/a

Gold’s Gym of Aiken, South Carolina and advised that she received text messages from

Defendants despite informing the gym that she did not consent to receive any text

messages from Gold’s Gym and in fact did not consent to receive text messages from

any Gold’s Gym. The agent at South Aiken Fitness, Inc. d/b/a Gold’s Gym of Aiken,

South Carolina apologized to Ms. Frank for the unsolicited text messages and advised

she would no longer receive Gold Gym’s text messages.

    33.      However, despite Ms. Frank’s attempts to prevent unsolicited text

messages from Gold’s Gym locations, on January 21, 2018 at 12:23pm, four months

                                           8
   1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 9 of 22




after Ms. Frank’s visit to South Aiken Fitness, Inc. d/b/a Gold’s Gym of Aiken, South

Carolina, while Ms. Frank was home in Minnesota, Ms. Frank received a text message

to her (612) cellular phone from the number 873-65 stating, “Golds Gym: Join the Gold’s

Gym Family. Click the link below to register for your first 3 months FREE! (803) 648-

4653”.

    34.       Then again on January 29, 2018 at 5:08pm, Ms. Frank received a text

message to her (612) cellular phone from the number 522-36 stating, “Welcome to

Gold’s Gym SC & GA Alerts. You will now receive periodic or recurring messages.

Standard Msg & data rates apply. Reply HELP for HELP or STOP to STOP.” Ms. Frank

received this text message while home in Minnesota.

    35.       Ms. Frank also received a second text message on January 29, 2018, to her

(612) cellular phone from the number 522-36 stating, “Golds Gym Aiken: Offer only

good for 24 hours ACT NOW!!! No Enrollment & First Month FREE Click the link

below. https://goo.gl/36wujt txt stop 2 stop.” Ms. Frank received this text message while

home in Minnesota.

    36.      The three (3) unsolicited text messages placed to Ms. Frank’s (612) cellular

phone from the numbers 873-65 and 522-36 were placed via an “automatic telephone

dialing system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the capacity

to produce or store numbers randomly or sequentially, and to dial such numbers, to place

text message calls to Plaintiff’s cellular telephone and/or by using “an artificial or

prerecorded voice” system as prohibited by 47 U.S.C. § 227 (b)(1)(A).

    37.      The existence of an ATDS is evidenced by the fact that the text messages

                                           9
   1:18-cv-02452-CMC        Date Filed 01/28/19    Entry Number 40      Page 10 of 22




received by Ms. Frank from the numbers 873-65 and 552-36 were generic as to the

intended recipient, i.e., the text messages do not address Ms. Frank individually or in any

fashion. Such generic and impersonal messages indicate that these text messages were

sent in bulk fashion to numerous cellular telephones at one time and not manually

delivered by human intervention for each and every delivery.

    38.       Like Ms. Frank, on September 25, 2017, Ms. Cowette visited South Aiken

Fitness, Inc. d/b/a Gold’s Gym of Aiken, South Carolina. During her visit, Ms. Cowette

filled out information for a guest pass. The guest pass required Ms. Cowette to insert her

cellular phone number into a form. Although Ms. Cowette provided her (612) cellular

phone number as required on the form, she indicated on the form that she did not consent

to receive any text messages from any Gold’s Gym location. Ms. Cowette indicated her

lack of consent to receive text communications from any Gold’s Gym by either (1)

checking a box advising that she did not consent to text messages from any Gold’s Gyms,

(2) unchecking a pre-populated box which provided language that the signatory consents

to text messages from Gold’s Gym, or (3) leaving any box consenting to receive text

communications from any Gold’s Gym blank.

    39.       However, despite a lack of consent, on October 10, 2017 at 4:07pm, while

home in Minnesota, Ms. Cowette received a text message to her (651) cellular phone

number provided on her guest pass from the number 803-832-4832 stating, “Hi Danielle,

this is Hannah from Gold’s Gym. I wanted to follow up with you and see how your visit

was with us and if you had any further questions/concerns for me? Hannah-Gold’s Gym

Aiken – To stop these messages, reply STOP”.

                                            10
   1:18-cv-02452-CMC       Date Filed 01/28/19   Entry Number 40      Page 11 of 22




    40.      Ms. Cowette, knowing that she had advised Gold’s Gyms that she did not

consent to text messages, replied to the text message stating, “I opted out of receiving

text message. Thanks.”

    41.      However, despite Ms. Cowette’s attempts to prevent unsolicited text

messages from Gold’s Gym locations, on January 29, 2018 at 5:08pm, four months after

Ms. Cowette’s visit to South Aiken Fitness, Inc. d/b/a Gold’s Gym of Aiken, South

Carolina, while Ms. Cowette was home in Minnesota, Ms. Cowette received a text

message to her (651) cellular phone number from the number 522-36 stating, “Welcome

to Gold’s Gym SC & GA Alerts. You will now receive periodic or recurring messages.

Standard Msg & data rates apply. Reply HELP for HELP or STOP to STOP”. This is

the exact same text message received by Ms. Frank.

    42.      Ms. Cowette also received a second text message on January 29, 2018, to

her (651) cellular phone number from the number 522-36 stating, “Golds Gym Aiken:

Offer only good for 24 hours ACT NOW!!! No Enrollment & First Month FREE Click

the link below. https://goo.gl/36wujt txt stop 2 stop.” Again, this is the exact same

message received by Ms. Frank. Ms. Cowette received this text message while home in

Minnesota.

    43.      These two (2) unsolicited text messages placed to Ms. Cowette’s (651)

cellular phone from the number 522-36 were placed via an “automatic telephone dialing

system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1), which had the capacity to

produce or store numbers randomly or sequentially, and to dial such numbers, to place

text message calls to Plaintiff’s cellular telephone and/or by using “an artificial or

                                          11
   1:18-cv-02452-CMC         Date Filed 01/28/19    Entry Number 40    Page 12 of 22




prerecorded voice” system as prohibited by 47 U.S.C. § 227 (b)(1)(A).

    44.       Again, the existence of an ATDS is evidenced by the fact that the text

messages received by Ms. Cowette from the number 552-36 were generic as to the

intended recipient, i.e., the text messages do not address Ms. Cowette individually or in

any fashion. Such generic and impersonal messages indicate that these text messages

were sent in bulk fashion to numerous cellular telephones at one time and not manually

delivered by human intervention for each and every delivery. Furthermore, the Plaintiffs

received the text messages from the number 522-36 on the exact same day, at the exact

same time and with the exact same content.

    45.        The telephone numbers that Defendants, or its agents, texted were

assigned to cellular telephone services for which Plaintiffs incurred a charge for

incoming calls pursuant to 47 U.S.C. § 227 (b)(1).

    46.       These text messages constitute calls that were not for emergency purposes

as defined by 47 U.S.C. § 227(b)(1)(A)(i).

    47.       On information and belief, Defendants have a corporate policy to use an

automatic telephone dialing system, and to make autodialer calls just as they did to

Plaintiffs cellular telephones in this case.

    48.       On information and belief, defendants South Aiken Fitness, Inc., North

Augusta Fitness, LLC, GGWW LLC and GG Evans LLC, through their shareholder

Shaun Smith, entered into a service agreement with defendant Muscle Media Group,

LLC to combine their marking efforts by sending bulk text messages to individuals who

had entered their cellular phone numbers into the various gym’s websites – even those

                                               12
   1:18-cv-02452-CMC          Date Filed 01/28/19   Entry Number 40     Page 13 of 22




individuals (like the Plaintiffs) who had advised they did not consent to text messages

from any Gold’s Gym.

    49.       All the Gold’s Gym Defendants utilize the website https://getgolds.com/

and are subject the same special offers, including a free class pass.

    50.       On information and belief, Muscle Media Group, LLC subcontracted with

Textmunication, Inc. to create and send text messages soliciting the Gold’s Gym

Defendants’ gym facilities.

    51.       On information and belief, Textmunication uses the short codes 522-36

and 873-65 to send text messages in bulk fashion to the numerous cellular numbers

provided by the Gold’s Gym Defendants.

    52.       Text messages were in fact sent by the Marketing Defendants despite

indication by those individuals providing their cellular phone numbers to the Gold’s Gym

Defendants that Defendants lack consent to send them text messages.

    53.       Thus, these text messages by Defendants or its agents therefore violated 47

U.S.C. § 227(b)(1).

                          CLASS ACTION ALLEGATIONS

    54.       Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure

23(b)(2) and 23(b)(3) on behalf of themselves as defined as follows:

       Any person in the United States who (1) Muscle Media Group, Inc.,
       Texmunication, Inc. or any agent of the Marketing Defendants placed a text
       message call soliciting the Gold Gym locations South Aiken Fitness, Inc.,
       North Augusta Fitness, LLC, GGWW LLC, GG Evans LLC; (2) to that
       person’s cellular telephone number; (3) using the SMS code 522-36 and
       873-65; (4) through the use of any automatic telephone dialing system as set
       forth in 47 U.S.C. § 227(b)(1)(A)(3); and (5) where there is no record of

                                            13
   1:18-cv-02452-CMC         Date Filed 01/28/19      Entry Number 40       Page 14 of 22




       prior express consent to make such call or where the individual revoked
       consent, within four years prior to the filing of the original Complaint through
       the date of final approval.

    55.        Defendants and its employees or agents are excluded from the Class.

    56.        Plaintiffs do not know the number of members in the Class, but believe the

members number in the hundreds of thousands, if not more. Thus, this matter should be

certified as a class action to assist in the expeditious litigation of this matter.

    57.        Plaintiffs and members of the Class were harmed by the acts of Defendants

in at least the following ways: Defendants, either directly or through its agents, illegally

contacted Plaintiffs and members of the Class via their cellular telephones by using

unsolicited text messages, thereby causing Plaintiffs and members of the Class to incur

certain cellular telephone charges or reduce cellular telephone time for which Plaintiffs

and the Class members previously paid, and invading the privacy of said Plaintiffs and

members of the Class. Plaintiffs and the Class members were damaged thereby.

    58.        This suit seeks only statutory damages and injunctive relief for recovery of

economic injury on behalf of the Class and is expressly not intended to request any

recovery for personal injury and claims related thereto. Plaintiffs reserve the right to

expand the definitions of the Class to seek recovery on behalf of additional persons as

warranted as facts are learned in further investigation and discovery

    59.        The joinder of the members of the Class is impractical and the disposition

of their claims in the class action will provide substantial benefits both to the parties and

to the Court. The Class can be identified through Defendants’ records or Defendants’

agents’ records.

                                              14
   1:18-cv-02452-CMC         Date Filed 01/28/19    Entry Number 40     Page 15 of 22




    60.       There is a well-defined community of interest in the questions of law and

fact involved affecting the parties to be represented. The questions of law and fact to the

Class predominate over questions which may affect individual Class members, including

the following:

            a. Whether, within four years prior to the filing of the original Complaint

                 through the date of final approval, Defendants or its agents sent text

                 messages without the recipients’ prior express consent (other than a

                 telephone call made for emergency purposes or made with the prior

                 express consent of the called party) to a Class member using any

                 automatic telephone dialing system, to any telephone number assigned to

                 a cellular telephone service;

            b. Whether the equipment Defendants, or its agents, used to send the text

                 messages in question was an automatic telephone dialing system as

                 contemplated by the TCPA;

            c. Whether Defendants, or its agents, systematically sent text messages to

                 persons who did not previously provide Defendants with their prior

                 express consent to receive such text messages;

            d. Whether Plaintiffs and the Class members were damaged thereby, and the

                 extent of damages for such violation; and

            e. Whether Defendants and its agents should be enjoined from engaging in

                 such conduct in the future.



                                               15
   1:18-cv-02452-CMC        Date Filed 01/28/19     Entry Number 40      Page 16 of 22




    61.       As persons that received at least one text message to their cell phone

without their prior express consent, Plaintiffs are asserting claims that are typical of the

Classes. Plaintiffs will fairly and adequately represent and protect the interests of the

Class in that Plaintiffs have no interest antagonistic to any member of the Classes.

    62.       Plaintiffs and the members of the Class have all suffered irreparable harm

as a result of the Defendants’ unlawful and wrongful conduct. Absent a class action, the

Classes will continue to face the potential for irreparable harm. In addition, these

violations of law will be allowed to proceed without remedy and Defendants will likely

continue such illegal conduct. Because of the size of the individual Class member’s

claims, few, if any, members of the Class could afford to individually seek legal redress

for the wrongs complained of herein.

    63.       Plaintiffs have retained counsel experienced in handling class action claims

and claims involving violations of the Telephone Consumer Protection Act.

    64.       A class action is a superior method for the fair and efficient adjudication of

this controversy. Class-wide damages are essential to induce Defendants to comply with

federal law. The interest of the members of the Class in individually controlling the

prosecution of separate claims against Defendants is small because the maximum

statutory damages in an individual action for violation of privacy are minimal.

Management of these claims is likely to present significantly fewer difficulties than those

presented in many class claims.

    65.       This class action is appropriate for certification because Defendants have

acted or refused to act on grounds generally applicable to the Class as a whole, thereby

                                            16
   1:18-cv-02452-CMC        Date Filed 01/28/19   Entry Number 40      Page 17 of 22




requiring the Court’s imposition of uniform relief to ensure compatible standards of

conduct toward the members of the Class and making final injunctive relief appropriate

with respect to the Class as a whole. Defendants practices challenged herein apply to and

affect each of the Class’ members uniformly. Plaintiffs challenge to those practices

hinges on Defendants conduct with respect to the Class as whole, not on facts or law

applicable only to Plaintiffs.

                   FIRST CAUSE OF ACTION
     NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
            PROTECTION ACT, 47 U.S.C. §§ 227 ET SEQ.

    66.       Plaintiffs incorporate by reference all of the above paragraphs of this

Complaint as though fully stated herein.

    67.       Defendants made unauthorized automated text message calls using an

automatic telephone dialing system or prerecorded voice to the cellular telephone

numbers of Plaintiffs and the other members of the Class without their prior express

written consent.

    68.       Each such text message was made using equipment that, upon information

and belief, had the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator, and to dial such numbers or by prerecorded

voice. By using such equipment, Defendants were able to effectively send thousands of

text messages simultaneously to lists of thousands of wireless phone numbers of

consumers without human intervention.

    69.       These text message calls were made en masse using equipment that, upon


                                           17
   1:18-cv-02452-CMC          Date Filed 01/28/19   Entry Number 40        Page 18 of 22




information and belief, had the capacity to store or produce telephone numbers to be

called, using a random or sequential number generator, and to dial such numbers. By

using such equipment, Defendants were able to send thousands of text messages

simultaneously to thousands of consumers’ cellphones without human intervention.

These text messages are analogous to a prerecorded voice made without the prior express

consent of the Plaintiffs.

    70.       Defendants’ text messages were sent without the prior express consent of

the Plaintiffs and the other members of the Class to receive such text messages.

    71.       The foregoing acts and omissions of Defendants and its agents constitute

numerous and multiple negligent violations of the TCPA, including but not limited to

each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.

    72.       As a result of Defendants’, and Defendants’ agents’, negligent violations

of 47 U.S.C. § 227 et seq., Plaintiffs and the Class are entitled to an award of $500.00 in

statutory damages, for each and every violation, pursuant to 47 U.S.C.

§ 227(b)(3)(B).

    73.       Plaintiffs and the Class are also entitled to seek injunctive relief prohibiting

such conduct in the future.

                  SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
        CONSUMER PROTECTION ACT, 47 U.S.C. §§ 227 ET SEQ.

    74.       Plaintiffs incorporate by reference the above paragraphs 1 through 62

inclusive of Complaint as though fully stated herein.


                                             18
   1:18-cv-02452-CMC         Date Filed 01/28/19   Entry Number 40    Page 19 of 22




    75.       Defendants made unauthorized automated text message calls using an

automatic telephone dialing system or prerecorded voice to the cellular telephone

numbers of Plaintiffs and the other members of the Class without their prior express

written consent.

    76.       Each such text message was made using equipment that, upon information

and belief, had the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator, and to dial such numbers or by prerecorded

voice. By using such equipment, Defendants were able to effectively send thousands of

text messages simultaneously to lists of thousands of wireless phone numbers of

consumers without human intervention.

    77.       These text message calls were made en masse using equipment that, upon

information and belief, had the capacity to store or produce telephone numbers to be

called, using a random or sequential number generator, and to dial such numbers. By

using such equipment, Defendants were able to send thousands of text messages

simultaneously to thousands of consumers’ cellphones without human intervention.

These text messages are analogous to a prerecorded voice made without the prior express

consent of the Plaintiffs.

    78.       Defendants’ text messages were sent without the prior express consent of

the Plaintiffs and the other members of the Class to receive such text messages.

    79.       The foregoing acts and omissions of Defendants constitute numerous and

multiple knowing and/or willful violations of the TCPA, including but not limited to

each and every one of the above-cited provisions of 47 U.S.C. §§ 227 et seq.
                                           19
   1:18-cv-02452-CMC         Date Filed 01/28/19   Entry Number 40      Page 20 of 22




    80.         As a result of Defendants’ knowing and/or willful violations of 47

U.S.C. § 227 et seq., Plaintiffs and the Class are entitled to treble damages, as provided

by statute, up to $1,500.00, for each and every violation, pursuant to 47 U.S.C. §

227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

    81.         Plaintiffs and the Class are also entitled to and seek injunctive relief

prohibiting such conduct in the future.

                                PRAYER FOR RELIEF

      Wherefore, Plaintiffs respectfully requests the Court to grant Plaintiffs and the

Class members the following relief against Defendants:

 FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF THE TCPA,
                     47 U.S.C. §§ 227 ET SEQ.

    82.         As a result of Defendants’, and Defendants’ agents’, negligent violations

of 47 U.S.C. § 227(b)(1), Plaintiffs seek for themselves and each member of the Class

$500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

227(b)(3)(B).

    83.         Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiffs seek injunctive relief

prohibiting such conduct in the future.

    84.         Any other relief the Court may deem just and proper.

     SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
          VIOLATION OF THE TCPA, 47 U.S.C. §§ 227 ET SEQ.
    85.         As a result of Defendants’, and Defendants’ agents’, willful and/or

knowing violations of 47 U.S.C. § 227(b)(1), Plaintiffs seek for themselves and each Class


                                            20
    1:18-cv-02452-CMC          Date Filed 01/28/19     Entry Number 40          Page 21 of 22




member treble damages, as provided by statute, up to $1,500.00 for each and every

violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

     86.         Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such

conduct in the future.

     87.         Any other relief the Court may deem just and proper.

                                       JURY DEMAND

           Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated this 28th day of January, 2019.               By: s/ Penny Hays Cauley
                                                    Penny Hays Cauley, Esq.
                                                    HAYS CAULEY, P.C.
                                                    1303 W. Evans Street
                                                    Florence, South Carolina 29501
                                                    Telephone: (843) 665-1717
                                                    Phc917@hayscauley.com


                                                    Thomas J. Lyons, Jr., Esq.
                                                    MN Attorney I.D. #: 0249646
                                                    CONSUMER JUSTICE CENTER P.A.
                                                    367 Commerce Court
                                                    Vadnais Heights, MN 55127
                                                    Telephone: (651) 770-9707
                                                    tommy@consumerjusticecenter.com
                                                    (Admitted Pro Hac Vice)
                                                    Alexis M. Wood, Esq.
                                                    Kas L. Gallucci, Esq.
                                                    LAW OFFICES OF RONALD A.
                                                    MARRON
                                                    651 Arroyo Drive
                                                    San Diego, California 92103 Telephone:
                                                    (619) 696-9006
                                                    alexis@consumersadvocates.com
                                                    kas@consumersadvocates.com
                                                    (Admitted PRO HAC VICE)


                                               21
1:18-cv-02452-CMC   Date Filed 01/28/19   Entry Number 40   Page 22 of 22




                                       ATTORNEYS FOR PLAINTIFFS
                                       AND THE PROPOSED CLASS




                                  22
